228 B.R. 338 (1998)
In re CALORE EXPRESS COMPANY, INC., Debtor.
No. 95-13291.
United States Bankruptcy Court, D. Massachusetts.
December 22, 1998.
Peter Sklarew, U.S. Dept. of Justice, Tax Division, Washington, D.C., for attorney Henry J. Riordan and the United States.
Joel Rosenthal, Shapiro, Israel & Weiner, Boston, MA, for Fleet National Bank.

MEMORANDUM OF JUDGE HILLMAN IN RESPONSE TO DISTRICT COURT ORDER
WILLIAM C. HILLMAN, Bankruptcy Judge.
This matter is before the Court as a result of the District Court's "Memorandum And Order On Petition For Writ Of Mandamus," entered on February 24, 1998, in 226 B.R. 727. This Court deems it appropriate that separate orders be entered by Judges Feeney and Hillman in respect to the District Court order. This order reflects the determinations of Judge Hillman.
I did not intend to make any findings of fact respecting a violation of any ethical obligations, or otherwise to adjudicate Mr. Henry J. Riordan guilty of professional misconduct.
I have considered the sworn declarations submitted by Mr. Riordan in the District Court mandamus action, which was premised upon the cloud on his professional reputation caused by the published Memorandum of August 21, 1996. In Re Calore Express Co., Inc., 199 B.R. 424 (Bankr.D.Mass.1996). I am satisfied that there is no basis to conclude that Mr. Riordan violated his ethical obligations to the Court or parties, and no basis upon which to make a referral of Mr. Riordan for disciplinary proceedings as provided in Rules 83.6 and 205 of the Local Rules of the District Court.
Nothing herein is intended by the Court to alter the August 21, 1996 Memorandum decision or any order with respect to the rights and interests of the United States or Fleet.
A separate order is being issued by Judge Feeney.